DETAILED ACTION
Status of the Claims
	Claims 1-3, and 5-19 are pending in the instant application. Claims 3 and 7-19 have been withdrawn based upon Restriction/Election. Claims 1-2, 5 and 6 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
	Compliance with Rule 1.121: Applicants have canceled claim 4 by crossing out all the text and listing the status identifier as “(Canceled)”. 37 C.F.R. 
	The examiner further advises Applicants that the withdrawn claims should be amended along with the examined claims in order to retain the right for rejoinder (MPEP §821.04 stating, in part, “In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.”).
Priority
	The U.S. effective filing date for claims 1-2 and 4-6 has been determined to be 10/13/2016, the filing date of PCT/US2016/056922. The subject matter “wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers” (instant claim 1, lines 13-21), is not described in  the U.S. Provisional Application No. 62/240,914 (hereafter ‘914).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-2, 5 and 6  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Scope of the Claimed Invention:
Applicant claims a composition comprising at least one nanoparticle, the at least one nanoparticle comprising: 
	(a) a silica seed particle;
encapsulating the silica seed particle, the first shell layer comprising: 
	(a)(i) Tetraethylorthosilicate (TEOS) material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group comprising Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected covalently and located and formed within the TEOS material and a second shell layer coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers.
 (instant claim 1).
	The prior art clearly discloses the antimicrobial properties of both metal ions and quaternary ammonium compounds. The prior art clearly teaches silica nanoparticle production using TEOS (see, e.g. SANTRA, US 2014/0308330; [0046] through [0048]), including the so-called Stöber process. For example, MANIPRASAD (cited below) teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on nd paragraph; and p. 41, first full paragraph). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
Disclosure of the Instant Application:
	The instant application is generally directed toward antimicrobial compositions and more particularly toward overcoming the disadvantages of microbial resistant to conventional antibacterial and antifungal agents. The instant application is specifically directed at plant treating compositions, and more specifically at improved delivery of antibacterial/antifungal copper (ions) to plants such as tomatoes and citrus (see Background and Summary sections).
	The instant specification does provide a generic disclosure of potential embodiments,  disclosing that:
[0012] In an embodiment, a composition, among others, includes at least one nanoparticle, the at least one nanoparticle comprising: (1) a first shell layer, the first shell layer comprising: (a) a leachant permeable base material; and (b) at least two different valence states of a metal material distributed and doped with respect to the leachant permeable base material, to provide a first multi-valent metal material doped shell layer. The at least one nanoparticle also includes a second shell layer encapsulating the first multi-valent metal material doped shell layer and comprising an immobilized Quat material. (p. 3).

	The instant specification goes on to describe LSP General Structural Features:
[0056] Figure 1 shows a schematic diagram of a bi-modal multi-valent LSP design integrated with dual (i.e. metal (e.g. copper material) and non-metal (e.g. quaternary ammonium material) antimicrobial agents. As depicted, a silica core has been encapsulated with a silica shell that is loaded with multi-valence ultra-small size (about 5 nm, or more particularly about 5 to about 15 nm) copper (for instance, having zero, +1 and +2 oxidation states) nanoparticles (NPs). The outer silica surface has been coated with a bilayer of Quat material (also referred to herein as fixed-Quat). As understood, in one example, the immobilized Quat material layer may improve permeability of the LSP into the plant tissue. In addition, this immobilized Quat material layer may release the mobile antimicrobial Quaternary ions to further enhance antimicrobial efficacy. As one skilled in the art will understand, in one example, a particle size of an LSP particle may be tuned by changing a core size.
Discussion:
	The instantly claimed invention is rejected for lack of written description because (1) Applicants claim “the first shell layer comprising: Tetraethylorthosilicate (TEOS)” where both the prior art and the disclosure of the instant Application make clear that the described nanoparticles comprise a silica a first silica layer comprising copper (ions), a second silica layer comprising DDAC. TEOS and silica are not the same, but rather TEOS is a reactant in the production of the silica layer. Thus the claimed nanoparticles are rejected based on lack of written description because the claimed subject matter is not consistent with the disclosed invention in that TEOS is a reactant in the production of a silica layer rather than a constituent of the resulting nanoparticle composition(s) to which the rejected claims are directed.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “at least two multivalent copper material nanoparticles selected from the group comprising Cu(0), Cu(I) and Cu(III)” in lines 6-7. A Markush grouping is a closed group of alternatives, 
	Claims 2, 5 and 6 are rejected as depending from and inheriting the above discussed deficiency.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Instant claim 1 recites “a silica seed particle” in line 3, and dependent claim 2 recites “The composition of claim 1 wherein the silica particle is composed of a silicon oxide material.” However, “silica” is silicon dioxide, a species of silicon oxide material which appears to be a broader limitation than the parent claim and therefore an improper dependent claim. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over SANTRA ‘702 (US 2013/0108702; published May, 2013) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); and  SANTRA ‘330 (US 2014/0308330; published October, 2014).
Applicants Claims
	Applicant claims a composition comprising at least one nanoparticle, the at least one nanoparticle comprising: 
	(a) a silica seed particle;
	(b) a first shell layer encapsulating the silica seed particle, the first shell layer comprising: 
	(a)(i) Tetraethylorthosilicate (TEOS) material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group comprising Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected covalently and located and formed within the TEOS material and a second shell layer coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers.
 (instant claim 1).
	Applicants have elected the following species: (a) species of nanoparticle with specificity to: (i) a core material and (ii) a first shell layer is silica including a leachant permeable base material layer material and a metal material distributed and doped therein; and (iii) a second shell layer is a quaternary ammonium compound consistent with paragraph [0061] of the published Application.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SANTRA ‘702 teaches copper silica nanoparticles methods of making and using (see whole document), and particularly a copper/silica shell disposed  around a silica core ([0004]-[0005]). SANTRA ‘702 teaches that copper bioavailability and particle retention can be increased by reducing particle size and using hybrid silica shell composition (using more than one silica precursor) ([0040]). SANTRA ‘702 teaches that “Since the copper/silica nanostructure includes a silica core, the total amount of copper in the copper/silica nanostructure is reduced relative to nanostructures where the copper is distributed throughout the structure. The copper in the copper/silica shell is exposed on the surface of the copper/silica nanostructure 
	SANTRA ‘702 teaches the silica core can be about 10 nm to about 1 µm (i.e. 1000 nm), and the thickness of the copper/silica shell can be about 5 nm to about 200 nm ([0045])(instant claim 5, core diameter & first shell layer thickness). SANTRA ‘702 teaches the copper loading in the copper/silica shell is about 2 to about 30 weight percent of the copper/silica nanostructure ([0046])(instant claim 5, first shell layer multi-valent metal material content).
	SANTRA ‘702 teaches that “In general, this process can be performed in two steps: formation of the silica core (e.g., base-hydrolyzed Stöber silica ‘seed’ particle) and the formation of the copper/silica shell around the core.” ([0047]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SANTRA ‘702 is that SANTRA ‘702 does not expressly teach: (1) “at least two different 
	MANIPRASAD, cited by SANTRA ‘702 “as discussed in our previous work9.”([0115] & [0135]), is relied on for an additional motivation not described in SANTRA 702’. Particularly, MANIPRASAD teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on which seeded growth of copper-silica (acid hydrolysis) was grown on the shell around it (p. 18, §3.3, 2nd paragraph; and p. 41, first full paragraph)(instant claim 1, a silica seed particle). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
	SANTRA ‘275 teaches silica-based antibacterial and antifungal nanoformulation (see whole document), and methods used to treat citrus canker, inhibit growth of mold and mildew and add nutrients to the soil for agricultural purposes, the silica-based antibacterial and antifungal nanoformulation being a copper-loaded silica nanoformulation (CuSiNP/NG) (abstract).
	SANTRA ‘275 teaches that “In modern agriculture, copper (Cu) compounds are widely used as fungicides/bactericides. Cu compounds, in relatively low concentrations, are quite toxic to thalophyte organisms, such as, fungi, bacteria, and 
	SANTRA ‘275 teaches that there are approximately 2,000 registered products which contain copper as active ingredients listing a few in Table 1 (p. 5), including salts of Cu(I) and Cu(II), among others (p. 6, lines 1-14). SANTRA ‘275 teaches that “In comparison to commercially available products, the nanogel technology herein has demonstrated its superiority in improving Cu bioavailability, plant surface coverage, and longevity and provides a means for detecting when the CuSi NG needs to be reapplied for maximum protection.” (p. 14, lines 5-8). SANTRA ‘275 teaches loading of multivalent copper ions (Cu+1 and Cu+2) as well as crystalline (Cu oxide) and amorphous (complexed with silica matrix) forms of copper within the silica nanogel to control copper release kinetics (p. 16, lines 16-19), and teaches tetraethoxysilane (TEOS) as a sol-gel reactant in a preferred method for synthesizing a silica-based nanoformulation containing antibacterial and antifungal agents (p. 17, lines 5-8; p. 28, Example 1)(instant claim 1, “(a)(i) Tetraethylorthosilicate (TEOS) material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group comprising Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected +1 and Cu+2)).
           SANTRA ‘303 teaches core-shell quaternary ammonium nanomaterials immobilized onto a metal oxide nanoparticle to provide a fixed-quat nanoparticle, a typical example being a silicon alkoxide material to provide a fixed-quat (i.e. silica nanoparticle/nanogel or SiNP/NG) material composition though either acidic or basic hydrolysis of the silicon alkoxide (see whole document, particularly the title and abstract). SANTRA ‘303 teaches that “The proposed fixed-quat nanomaterials in accordance with the embodiments integrate at minimum the powerful antimicrobial, antibacterial and antifungal (i.e., intended in an aggregate as biocidal, and in particular topical biocidal) properties of quaternary ammonium (i.e., "quat") compounds into a silica nanoparticle/nanogel (SiNP/NG) based delivery system.” ([0009]).
	SANTRA ‘303 teaches their fixed quat is synthesized as follows: “Briefly, sol-gel hydrolysis and condensation reaction of tetraethylorthosilicate (TEOS) was done under basic conditions in the presence of quat (Quat Disinfectant Cleaner Solution-SH, supplied by 3M Company, St. Paul, Minn.). Active ingredients within the 5H cleaner composition included: (1) octyl decyl dimethyl ammonium chloride=6. 510%; (2) dioctyl dimethyl ammoniumchloride=2.604%; (3) didecyl dimethyl ammonium chloride=3.906%; and ( 4) alkyl (C14 50%, C12 40%, C16 dimethyl didecyl ammonium chloride (DDAC) […]; (2) tetradecyl dimethyl benzyl ammonium chloride (TDBAC) […]; and (3) dimethyltetradecyl[3-(trimethoxysilyl)propyl] ammonium chloride (DTD-3-TSPAC) […].As indicated above, such an acid catalyzed synthesis produced a nanogel material.” [emphasis added] ([0048]). SANTRA ‘303 further discloses the schematic for the synthesis as follows:

    PNG
    media_image1.png
    280
    459
    media_image1.png
    Greyscale

(Figure 2).
	SANTRA ‘303 teaches the advantages of the different synthesis strategies:

    PNG
    media_image2.png
    390
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    803
    media_image3.png
    Greyscale

(Table 1). SANTRA ‘303 teaches Fixed-Quat SiNP as well as mixed-Quat SiNP/NG for the same purpose, and in Example 1 teaches the production of Fixed-Quat silica nanoparticles and teaches that “When shaken, the solution produced heavy amounts of foam. The foam could be extracted, dried and used as fixed-quat nanoparticles. The extracted foam may be used in a tobacco smoke filter. The transparent solution may be used for antimicrobial applications. Additional quat can be added to the coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC” would have been considered prima facie obvious in order to provide an aqueous dispersible nanoparticle composition. And the function of “wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers” would have also been the same.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell silica nanoparticle for delivery of biocides such as copper and Quats, as suggested by SANTRA ‘702 and SANTRA ‘303, the copper being provided as multivalent copper ions per the teachings of SANTRA ‘275, including a Stöber silica base-catalyzed core and biocide containing (copper/Quats) acid-catalyzed shell, as taught by MANIPRASAD, in order to provide an improved biocidal silica nanoparticle delivery platform including different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats), and further to provide the core/shell silica nanoparticle with immobilized quat (i.e. Fixed-Quat) and mixed-Quat in order to both provide a hydrophobic surface for the nanoparticles by inclusion of the Fixed-Quat and to provide for aqueous solubility and thus easier handling in an application such as plant treatment compositions as suggested by the cited prior art.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claims 1-2, 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over SANTRA ‘702 (US 2013/0108702; published May, 2013) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); OCHOMOGO (US 2006/0269441; published November, 2006); and Okahata et al. (“Preparation of Bilayer-Intercalated Clay Films and Permeation Control Responding to Temperature, Electric Field, and Ambient pH Changes,” 1989, ACS; Langmuir, Vol. 5, No. 4, pp. 954-959).
Applicants Claims
	Applicant claims are and species election are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SANTRA ‘702 teaches copper silica nanoparticles methods of making and using (see whole document), and particularly a copper/silica shell disposed  around a silica core ([0004]-[0005]). SANTRA ‘702 teaches that copper bioavailability and 
	SANTRA ‘702 teaches the silica core can be about 10 nm to about 1 µm (i.e. 1000 nm), and the thickness of the copper/silica shell can be about 5 nm to about 200 nm ([0045])(instant claim 5, core diameter & first shell layer thickness). SANTRA ‘702 teaches the copper loading in the copper/silica shell is about 2 to about 30 weight percent of the copper/silica nanostructure ([0046])(instant claim 5, first shell layer multi-valent metal material content).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SANTRA ‘702 is that SANTRA ‘702 does not expressly teach: (1) “at least two different valence states of a metal” such as copper, in the first shell layer; or (2) a second shell layer encapsulating the first multi-valent metal material doped shell layer and comprising an immobilized Quat material embedded within the shell layer .
	MANIPRASAD, cited by SANTRA ‘702 “as discussed in our previous work9.”([0115] & [0135]), is relied on for an additional motivation not described in SANTRA 702’. Particularly, MANIPRASAD teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on which seeded growth of copper-silica (acid hydrolysis) was grown on the shell around it (p. 18, §3.3, 2nd paragraph; and p. 41, first full paragraph). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
	SANTRA ‘275 teaches silica-based antibacterial and antifungal nanoformulation (see whole document), and methods used to treat citrus canker, 
	SANTRA ‘275 teaches that “In modern agriculture, copper (Cu) compounds are widely used as fungicides/bactericides. Cu compounds, in relatively low concentrations, are quite toxic to thalophyte organisms, such as, fungi, bacteria, and algae. This property has been utilized for over 100 years for control of fungal and bacterial diseases of plants. In 1761, it was discovered that seed grains soaked in a weak solution of Cu sulfate inhibited seed-borne fungi.” (p. 3, first paragraph).  
	SANTRA ‘275 teaches that there are approximately 2,000 registered products which contain copper as active ingredients listing a few in Table 1 (p. 5), including salts of Cu(I) and Cu(II), among others (p. 6, lines 1-14). SANTRA ‘275 teaches that “In comparison to commercially available products, the nanogel technology herein has demonstrated its superiority in improving Cu bioavailability, plant surface coverage, and longevity and provides a means for detecting when the CuSi NG needs to be reapplied for maximum protection.” (p. 14, lines 5-8). SANTRA ‘275 teaches loading of multivalent copper ions (Cu+1 and Cu+2) as well as crystalline (Cu oxide) and amorphous (complexed with silica matrix) forms of copper within the silica nanogel to control copper release kinetics (p. 16, lines 16-19)(instant claim 1, a first shell material comprising a leachant permeable base material (silica) at least two +1 and Cu+2), to provide a first multi-valent metal material doped shell layer (silica loaded with multiple forms, including multivalent forms, of copper) (instant claim 1, “at least two different valence states of a metal” such as copper, in the first shell layer)(instant claim 4, (Cu+1 and Cu+2)).
	OCHOMOGO teaches nanoparticle Pickering emulsions comprising an aqueous suspension of silica mixed with a quaternary ammonium biocide (see whole document) for providing food contact sanitization at less than 200 ppm of quaternary ammonium active (abstract). OCHOMOGO teaches current commercially available biocides, and particularly quaternary ammonium disinfectants (“quats”) are employed at levels exceeding 200 ppm, a level that corresponds to the Generally Recognized As Safe (GRAS) level for use on food contact and food preparation by the U.S. EPA ([0005]). OCHOMOGO teaches the term biocide includes any substance that is capable of preventing the growth of bacteria, and fungi, among others ([0013]). OCHOMOGO teaches that “Without being bound by any particularly theory, it is believed that the use of nano-particles with amphiphilic properties and with sizes in the range of between about 1-100 nanometers create a synergistic interaction with certain active ingredients, e.g., quats, that enhance the active ingredient’s functionality. It is believed that the amphipathic surface properties enable the nano-particles to act as carriers of the actives reversibly and/or didecyl dimethyl ammonium chloride (DDAC)([0050])(instant claim 1, quat material; instant claim 6 “a bilayer Quat material”).
	Regarding the limitations “embedded within the first shell layer; and located at an outer surface of the second shell layer”, SANTRA ‘702 teaches the silica core and silica/biocide shell having the particular advantage of combining the biocide in the silica shell as requiring a lower amount of biocide and providing controlled release of the biocide, where SANTRA ‘702 teaches copper as a biocide. However, OCHOMOGO clearly teaches the same advantage of using a lower amount of Quat biocide, and suggest controlled release stating that “It is believed that the amphipathic surface properties enable the nano-particles to act as carriers of the actives reversibly and/or releasably bound to their surfaces.” ([0029]). Thus, it would have been clear to one of ordinary skill in the art that incorporating the Quat in a silica shell (“embedded within the first shell layer”) would have provided for controlled release, and that a second shell layer on the surface would have provided 
	Okahata et al. teaches that “Various types of lipid-immobilized artificial membranes have been developed in connection with a study of transport mechanisms of biological membranes. We have prepared some kinds of artificial lipid membranes: a multilayer corked nylon capsule membrane and a lipid monolayer-immobilized porous glass plate. In these membranes, a lipid assembly is supported on a physically strong porous substrate and acts as a permeation valve.” And that “Recently, a much simpler technique for preparing self-standing, polyion complex type, multibilayer-immobilized cast film has been developed. It consists of mixing aqueous solutions of bilayer-forming dialkyl-ammonium amphiphiles and linear poly(styrenesolfonate) and then casting a chloroform solution of the precipitated polyion complex on a substrate.” “However, the film tends to swell and destroy in harsh conditions such as high ionic strength, high temperature and very basic or acidic conditions for a long time.” (p. 954, §Introduction, 1st paragraph). Okahata et al. teaches that “In this paper in order to overcome the stability of the film, we prepared the polyion complex film from layer-type montmorillonite anions and cationic bilayer-forming amphiphiles. It is known that mica-type layer silicates such as montmorillonite are capable of exchanging their cations (Na+, Ca2+, and K+) for other organic cations. The obtained layer-type, bilayer-intercalated clay film was nd paragraph).
	Okahata et al. concludes that: “Mica-type layer-silicate clay can form a physically stable, self-standing, bilayer-intercalated film simply by being mixed with cationic double- or triple-chain amphiphiles. Permeations through the clay film can be reversibly changed responding to the phase transition temperature of lipid bilayers, electric fields, and ambient pH changes. The intercalated bilayers act as a permeation valve by changing their structures responding to Various outside effects. The layer structure of montmorillonite as counterions is important to form a physically strong film even at harsh conditions. The bilayer-immobilized clay films which respond to various outside effects may provide a new tool for permeability-controllable membranes in connection with the study of transport mechanisms of biological membranes.” (p. 959, §Conclusion).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell silica nanoparticle for delivery of biocides such as copper and Quats, as suggested by SANTRA ‘702 and OCHOMOGO, the copper being provided as multivalent copper 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
04/07/2021 have been fully considered but they are not persuasive as the claim amendments are not seen to overcome the rejections of record.
	Applicants argument that “Ochomogo does not disclose two separate layers of  DDAC, one of which is bound and one that is unbound.” (p. 8, lines 21-23), is acknowledged.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
	Claims 1-2, 5 and 6  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, 15, 29, 34 and 36-38 of copending Application No. 14/248,725 (hereafter ‘725, revived by Applicants on 07/10/2019) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); and  Okahata et al. (“Preparation of Bilayer-Intercalated Clay Films and Permeation Control Responding to Temperature, Electric Field, and Ambient pH Changes,” 1989, ACS; Langmuir, Vol. 5, No. 4, pp. 954-959).
	Instant claim 1 is discussed above.
	Copending ‘725 claim 1 recites
a nanomaterial comprising: a fixed-quat Si nanoparticle consisting of a core made of hydrophilic silicon oxide material, and an outer shell made of a double layer of quaternary ammonium material electrostatically bound to and surrounding the silicon oxide material core, wherein the quaternary ammonium material of an inner layer of the double layer is immobilized with respect to the silicon oxide material core, which immobilization can be characterized by a shift of at least one spectroscopic resonance of the quaternary ammonium material from an unbound quaternary ammonium material resonance to a silicon oxide immobilized quaternary ammonium material resonance.
	The difference between the instantly rejected claims and the claims of copending ‘725 is that the claim of copending ‘725 do not expressly claim copper ions of at least two different valence states. 
	MANIPRASAD teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on which seeded growth of copper-silica (acid hydrolysis) was grown on the shell around it (p. 18, §3.3, 2nd paragraph; and p. 41, first full paragraph). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
	SANTRA ‘275 teaches silica-based antibacterial and antifungal nanoformulation, and methods used to treat citrus canker, inhibit growth of mold and mildew and add nutrients to the soil for agricultural purposes, the silica-based antibacterial and antifungal nanoformulation being a copper-loaded silica nanoformulation (CuSiNP/NG), as discussed above and incorporated herein by reference.
	Okahata et al. teaches Quat-bilayers formed on mica-type layer-silicate clay including bilayer forming Quats, to provide a physically strong film even at harsh conditions (pH, temperature, acid/base) and further that bilayer acts as a permeation valve to provide for permeability-controllable layer, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘463 because the claims of ‘463 are directed toward similar silica-core/silica-copper antifungal/antibacterial composition as presently claimed. The skilled artisan would have been motivated to modify the claims of copending 
This is a provisional obviousness-type double patenting rejection.
	Claims 1-2 and 4-6 of this application is patentably indistinct from claim 1-3, 5-6, 15-16 and 31 of copending Application No. 14/248,725. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
	Claims 1-2 and 5-6 are pending and have been examined on the merits. Claims 1-2, 5 and 6  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; claims 1-2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/IVAN A GREENE/Examiner, Art Unit 1619          



/TIGABU KASSA/Primary Examiner, Art Unit 1619